384 U.S. 30 (1966)
AMERICAN GUILD OF VARIETY ARTISTS
v.
SMITH, DBA SMITH ENTERTAINMENT AGENCY ET AL.
No. 808.
Supreme Court of United States.
Decided April 18, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
William Power Maloney for petitioner.
Jerome G. Raidt for respondent.
PER CURIAM.
The petition for a writ of certiorari is granted. The judgment of the Court of Appeals is vacated and the case is remanded to that court for further proceedings in light of United Mine Workers of America v. Gibbs, 383 U. S. 715.
MR. JUSTICE DOUGLAS dissents.